                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

                                        IN ADMIRALTY

In the Matter of The Complaint

                of                                   CIVIL ACTION NO: 6:18-cv-03339-MDH

Branson Duck Vehicles, LLC, as Owner; and
Ripley Entertainment, Inc., as Owner pro hac
vice of the STRETCH DUCK 07 for
Exoneration from or Limitation of Liability

                      PLAINTIFFS’ FIRST NOTICE OF SETTLEMENT

          Plaintiffs Branson Duck Vehicles, LLC and Ripley Entertainment, Inc. (“Plaintiffs”)

hereby notify the Court that the Plaintiffs have settled the following claims and state:

          1.    Plaintiffs have entered into a full and final settlement with the following “would-

be” claimants 1: Estates of William Bright and Janice Bright, which includes the claims brought

by their daughters, Michelle Chaffer, Rebekah Whittington, and Christina Taylor, which claims

were originally brought in the Circuit Court of Taney County, Missouri, and were transferred to

the Circuit Court of Stone County, Missouri, Case No. 18SN-CC00297.

          2.    This First Notice of Settlement is without prejudice to Plaintiffs’ rights in the

above captioned Limitation Action against claimants other than those specified herein, and

without prejudice to Plaintiffs’ rights to seek an appropriate credit against the Limitation Fund in

this action for settlements with the claimants specified herein.

          3.    Further details of the foregoing settlement will be provided to the Court when

Plaintiffs seek an appropriate credit for their settlements against the Limitation Fund in this

action.

1
  These claimants would be entitled to file a claim in this Action but this settlement was reached
before the claim filing deadline and these claimants did not file an actual claim in this action.


                                                 1
Dated: January 22, 2019   Respectfully submitted,

                          LASHLY & BAER, P.C.

                            /s/ Terrance J. Good
                          Terrance J. Good #25336MO
                          Alexandra C. Wells #67316MO
                          714 Locust Street
                          St. Louis, MO 63101
                          (314) 621-2939
                          (314) 621-6844/Fax
                          tjgood@lashlybaer.com
                          awells@lashlybaer.com

                                     AND

                          K&L GATES LLP
                          Jeffrey S. King, admitted pro hac vice
                          Luke M. Reid, admitted pro hac vice
                          State Street Financial Center
                          One Lincoln Street
                          Boston, MA 02111-2950
                          (617) 261-3100
                          (617) 261-3175/Fax
                          jeffrey.king@klgates.com
                          luke.reid@klgates.com

                          John H. Culver, admitted pro hac vice
                          Hearst Tower, 47th Floor
                          214 North Tryon Street
                          Charlotte, NC 28202
                          (704) 331-7400
                          (704) 331-7598/Fax
                          john.culver@klgates.com

                                     AND




                                2
                                        PATTON & RYAN, LLC
                                        John W. Patton, Jr., admitted pro hac vice
                                        Paul D. Motz, admitted pro hac vice
                                        Benjamin J. Levinsky, admitted pro hac vice
                                        330 N. Wabash Ave., Ste. 3800
                                        Chicago, IL 60611
                                        (312) 261-5160
                                        (312) 261-5161/Fax
                                        jpatton@pattonryan.com
                                        pmotz@pattonryan.com
                                        blevinsky@pattonryan.com


                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing will be furnished to all counsel of record
herein through the CM-ECF system of the United States District Court for the Western District
of Missouri.


                                         /s/ Terrance J. Good
                                        Terrance J. Good




                                               3
